Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Response to Amendment and Arguments
Claims 21, 22, and 24-40 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26 and 28-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calabria (US Pub. 20060143066) in view of Hickman (US Pub. 20120084667).
Referring to claim 21, Calabria discloses a method comprising: 
receiving, over a network [fig. 14, network 184], a request from a user to view an online content website, said website comprising content and a list of comments associated with a set of commenters [par. 77; a user visits a website that provides reviews (i.e., comments) as part of its content]; 
accessing, via a computing device [fig. 14, webserver 190], a user profile associated with the user, the user profile comprising information [pars. 32 and 37; when the reviews are requested, a user ID is used to retrieve a user profile; the user profile provides access to the user’s social network information] indicating a type of social status with a set of users [fig. 4; pars. 34, 39, and 45; the social network information includes relationship type between the user and other users such as the authors of the reviews (e.g., friend, close friend, spouse, co-worker, schoolmate, etc.)]; 
identifying, via the computing device, for each of the set of commenters, a type of social status indicating a type of relationship with the user [fig. 4; pars. 41 and 45; note determining of relationship type between the user and the authors]; 
...communicating, over the network, said online content website, said communicated website comprising said content and said modified list of comments [par. 77; the reviews are presented to the user via the website].
Calabria does not appear to explicitly disclose filtering, via the computing device, said set of commenters to identify a subset of commenters based on said type of social status; and modifying, via the computing device, said list of comments based on said identified subset of commenters.
However, Hickman discloses filtering, via the computing device, said set of commenters to identify a subset of commenters based on said type of social status; and modifying, via the computing device, said list of comments based on said identified subset of commenters [pars. 105-107 and 119; sharer content is retrieved in response to receiving request from a consumer (i.e., user); a subset of the sharer content is selected for presentation based on relationship type (e.g., “Family” or “Acquaintance”) between each sharer and the consumer].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify presentation of reviews taught by Calabria so that the reviews are filtered by relationship type as taught by Hickman. The motivation for doing so would have been to allow the user to be presented with more relevant content [Hickman, par. 3].
Referring to claim 22, Calabria discloses analyzing said set of commenters based on said social status information [fig. 4; pars. 34, 39, 41, and 45; note determining of relationship type between the user and the authors]. Hickman discloses determining said subset of commenters based on said analysis, said subset comprising commenters that correspond to the set of users [par. 119; the subset of the sharer content is selected for presentation based on relationship type between each sharer and the consumer].
Referring to claim 24, Calabria discloses wherein said subset of commenters are users that have a type of social status within said user profile [pars. 32, 37, 41, and 77; note the user profile provides access to the user’s social network information].
Referring to claim 25, Calabria discloses wherein said filtering comprises: ranking, based on said type of social status of each commenter, said list of comments, wherein said modified list of comments is based on said ranking [par. 45; the reviews are sorted based on relationship type between the user and the authors].
Referring to claim 26, Calabria discloses wherein said type of social status comprises at least one of a social networking friend, a contact, a favorite [pars. 33, 34, 39, 45, and 100; note relationship type can be friend, close friend, spouse, co-worker, schoolmate, etc.].
Referring to claim 28, Calabria discloses wherein said modified list of commenters comprises commenters with a contact type of social status being ranked at least above said social networking friend types [pars. 33, 34, 39, 45, and 100; certain types of relationships are ranked higher than other types].
Referring to claim 29, Calabria discloses wherein information indicating said type of social status is extracted and stored, wherein analysis on subsequent sites is based on said stored social status information [figs. 4 and 5; pars. 36-40; the social network information (including relationship type) is stored in data structures].
Referring to claim 30, Calabria discloses wherein said user profile comprises data from a plurality of websites on the network [par. 38; the social network information is retrieved from existing repositories, including online repositories (e.g., Yahoo)].
Referring to claim 31, see at least the rejection for claim 21. Calabria further discloses a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, such that when a computing device executes the instructions to perform the claimed method [fig. 14, web server 190].
Referring to claim 32, see the rejection for claims 22 and 23.
Referring to claim 33, see the rejection for claim 24.
Referring to claim 34, see the rejection for claim 25.
Referring to claim 35, see the rejection for claim 26.
Referring to claim 36, see the rejection for claim 29.
Referring to claim 37, see the rejection for claim 30.
Referring to claim 38, see at least the rejection for claim 21. Calabria further discloses a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor to perform the claimed steps [fig. 14, web server 190].
Referring to claim 39, see the rejection for claims 22 and 23.
Referring to claim 40, see the rejection for claim 25.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calabria and Hickman in view of Davi et al. (US Pub. 20090271524).
Referring to claim 27, Calabria discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
Calabria and Hickman do not appear to explicitly disclose wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
However, Davi discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types [pars. 44 and 45; user profiles can identify a commenter as a “favorite” user].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify relationship types taught by the combination of Calabria and Hickman to include favorites as taught by Davi. The motivation for doing so would have been to allow the user to be presented with reviews according to particular preferences, thereby providing the user with more relevant information [Davi, pars. 1, 44, and 45].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157